  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, California 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                           SAN JOSE DIVISION

 11   In re                                                Case No. 18-50398 MEH
                                                           Chapter 7
 12                                                        Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                        REQUEST FOR ENTRY OF ORDER
                     Debtor.                               AUTHORIZING EMPLOYMENT OF
 14                                                        SPECIAL COUNSEL ON CONTINGENCY
                                                           FEE BASIS RE COPYRIGHT CLAIMS
 15                                                        (Parrish Law Offices)
 16                                                        [No Hearing Required Unless Requested]
 17

 18
 19           Doris Kaelin, Chapter 7 Trustee in Bankruptcy (“Trustee”) of the estate of the above-named

 20   Debtor, respectfully represents:

 21           1.     On November 28, 2018, the Trustee served on creditors and parties in interest her

 22   Notice and Opportunity for Hearing on Trustee’s Application for Order Authorizing Employment

 23   of Special Counsel on Contingency Fee Basis (Parrish Law Offices- Copyright Claims) (“Notice”)

 24   [Docket 197], as evidenced by the Certificate of Service / Declaration of Mailing [Docket 198].

 25           2.     The 21-day time period within which to file objections or requests for hearing has

 26   passed. Except as set forth in the concurrently filed Declaration of Gregg S. Kleiner, this office has

 27   not received any objections or requests for hearing, and no objections or requests for hearing have

 28   been filed with the Bankruptcy Court.


Case: 18-50398      Doc# 199      Filed: 12/20/18    Entered: 12/20/18 14:46:36        Page 1 of 2        1
  1          WHEREFORE, the Trustee requests the entry of an Order authorizing her to employ Parrish

  2   Law Offices for the purpose of pursuing alleged copyright infringement claims.

  3

  4   DATED: December 20, 2018           RINCON LAW LLP

  5

  6
                                         By: /s/ Gregg S. Kleiner
  7                                          GREGG S. KLEINER
                                             Counsel for DORIS A. KAELIN,
  8                                          Trustee in Bankruptcy
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 199     Filed: 12/20/18    Entered: 12/20/18 14:46:36      Page 2 of 2    2
